Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-2, 3-21 allowed.
Claim 3 has been cancelled.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Kogan et al (U.S. Pub No. 2010/0132044 A1) as title Computer Method and Apparatus Providing Brokered Privacy of User Data During Searches discloses the searching user initiates a query, via search engine. In response to the search query. The search engine determines that there exists one or more matches for the query among the data of one or more of the shielded users. Notifies the shielded user of the query and the possibility of a match. This determination may be made during the query process by the user selectable command. Responsive to the answers of each shielded user assembles a search report. 
Jin et al (U.S. Pub No. 2010/0257165 A1) as title Apparatuses, Methods and Systems for Improving the Relevancy of IPG Search Results of a Wireless User’s Handset and Television discloses a search request placed from a user and receive by the IPG. Search result may determined by the IPG. Attributes may be retrieved and compared by IPG and applied to the search result in order to weight the results by relevance according to the attribute by comparing the search results to any one of the attribute in an attribute database and where the attribute makes the result more relevance. The weight results can then be sorted so that the results can be returned in order of relevance. 
The examiner has found that the prior art of record do not appear to teach or suggest or render obvious the claimed limitations in combination with the specific added limitations as recited in the claims invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 12, 2022
/THU N NGUYEN/Examiner, Art Unit 2154